 402DECISIONSOF NATIONALLABOR RELATIONS BOARDSmith'sManagement Corporation, d/b/aMark-ItFoods and Retail Clerks Union, Local No. 560,chartered by Retail Clerks International Associa-tion, AFL-CIO. Case 19-CA-5973July 23, 1975SUPPLEMENTAL DECISION AND ORDEROn February 5, 1974, the National Labor Rela-tions Board issued a Decision and Order' in theabove-entitled proceeding, and found that the Re-spondent, Smith's Management Corporation, d/b/aMark-It Foods (Respondent or Smith's), had not vio-lated Section 8(a)(5) and (1) of the National LaborRelations Act, as amended, by refusing to recognizeand bargain with the Union, Retail Clarks Union,Local No. 560, chartered by Retail Clerks Interna-tionalAssociation,AFL-CIO, and dismissed thecomplaint in its entirety. Thereafter, on February 4,1975, the Board's Order was reversed and the caseremanded by the United States Court of Appeals forthe District of Columbia upon a petition for reviewfiled by the Clerks.'The Board, having accepted the remand, will re-consider the above-mentioned Decision and Order inconformity with the court's opinion which we re-spectfully recognize as binding on us for the purposeof deciding this case.The Board has again considered the record and theAdministrative Law Judge's Decision dated March 8,1973, in light of the opinion of the United StatesCourt of Appeals for the District of Columbia datedFebruary 4, 1975, and for reasons set forth in theHouston Division of the Kroger Co.issued this day,3has decided to affirm the rulings, findings, and con-clusions of the Administrative Law Judge which arenot inconsistent herewith.The facts are not in dispute. On July 11, 1972,Smith's executed a contract 4 which recognized theClerks as the sole and exclusive bargaining agent forall its employees employed in is present and futureretail food stores situated within the area of Pocatel-lo, Idaho, and the immediate vicinity. On March 28Smith's opened a new store in Pocatello and on July17 the Clerks requested recognition on the basis ofthe "additional store clause" in the contract and alsoproffered concededly valid union authorization cardsfrom a majority of the new store's employees. Smith's'208 NLRB 938.2Retail Clerks International Association,Local No 560, AFL-CIO v. N.LR B, 510 F 2d 802(1975).'219 NLRB No 43°The contract was executed pursuant to an order of the Board inSmith'sManagement Corporation d/b/a Frazier'sMarket,197 NLRB 1156 (1972).refused to recognize the Clerks and filed a petitionfora Board-conducted election. The Clerks re-sponded by filing the instant charges.The Administrative Law Judge found thatLindenLumber 5guaranteed Smith's right to demand aBoard-conducted election, notwithstanding the cir-cumstances of this case, and, accordingly, dismissedthe complaint. Thereafter, the Board adopted theAdministrative Law Judge's Decision.In light of the opinion of the court of appeals andfor the reasons stated in ourKrogerdecision issuedthis day, we find that Smith's has violated Section8(a)(5) of the Act by virtue of its refusal to recognizeand bargain with the Clerks. We shall therefore orderthat Smith's recognize and bargain with the Clerksupon demand.AMENDED CONCLUSIONS OF LAWDelete paragraph 3 and add the following after thelast sentence in paragraph 2:"Said unit constitutes an appropriate unit for thepurposes of collective bargaining within the meaningof Section 9(b) of the Act.3.By refusing to bargain with the Union on andafter July 17, 1972, Respondent has engaged in un-fair labor practices within the meaning of Section8(a)(5) and (1) of the Act.4.The aforesaid unfair labor practice affects com-merce within the meaning of Section 2(6) and (7) ofthe Act."REMEDYHaving found that the Respondent has engaged incertain unfair labor practices in violation of Section8(a)(5) and (1) of the Act, we shall order the Respon-dent to cease and desist therefrom and from in anyother manner infringing upon its employees' Section7 rights, and take certain affirmative action designedto effectuate the policies of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Smith'sManagement Corporation d/b/a Mark-ItFoods, Pocatello, Idaho, its officers, agents, succes-sors, and assigns, shall:1.Cease and desist from:(a)Refusing to recognize and bargain with RetailClerks Union, Local No. 560, as the exclusive repre-sentative of its employees in its Mark-It Foods stores Linden Lumber Division, Summer& Co.,190 NLRB 718 (1971). MARK-IT FOODSin Pocatello, Idaho, in the appropriate unit as setforth below:All employees of the employer employed in theemployer'sMark-It Food store, in Pocatello,Idaho, except: Employees working in the meatdepartment who are engaged in the handling,cutting, selling, processing, wrapping, or display-ing of meat, poultry, sausage or fish, frozen,chilled or smoked; employees in the restaurantdepartment engaged in the preparation andserving of food for consumption in the restau-rant;bakers engaged in the production andpreparation of bakery products; managers, as-sistant-managers and other supervisors as de-fined in the National Labor Relations Act.(b) In any other manner interfering with, restrain-ing, or coercing its employees in the exercise of rightsguaranteed to them by Section 7 of the Act.2.Take the following affirmative action which willeffectuate the policies of the Act:(a)Upon request, recognize and bargain collec-tivelywith the aforesaid Retail Clerks Union LocalNo. 560, as the exclusive representative of its em-ployees in its Mark-It Foods store, in Pocatello, Ida-ho, in the appropriate unit as defined above.(b)Upon request, apply and extend to the em-ployees in its Mark-It Foods store in Pocatello, Ida-ho, in the appropriate unit as defined above, the ex-isting collective-bargaining agreement it has withRetail Clerks Union Local No. 560, with retroactiveeffect from and after that Local's demand for recog-nition.(c)Post at its Mark-It Foods store in Pocatello,Idaho, copies of the attached notice marked "Appen-dix." 6 Copies of said notice, on forms provided bythe Regional Director for Region 19, after being dulysigned by Respondent's representative, shall be post-ed by the Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by the Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(d)Notify the Regional Director for Region 19, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.MEMBER KENNEDY,dissenting:For the reasons set forth in my dissent to the Sup-plemental Decision and Order in theHouston Divi-sion of the Kroger Company,219 NLRB No. 43, is-sued today, I would dismiss the complaint herein. Iadhere to the original Decision herein. In my view,403the Board should have sought review by the UnitedStates SupremeCourt of the adverse decision of theUnited States Court of Appeals for the District ofColumbia in this matter by filing a petition for certi-orari.MEMBERPENELLO,dissenting:For the reasons set forth in my dissent to the Sup-plemental Decision and Order in theHouston Divi-sion of the Kroger Company,219 NLRB No. 43, is-sued today, I would dismiss the complaintherein. Iadhere to the original Decision herein, I would notaccept the remand from the court of appeals, and Iwould instead seek certiorari.6 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read"Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelywith Retail Clerks Union Local No. 560, as theexclusive representative of our employees in theappropriate unit noted below with respect towages, hours, or any other terms or conditionsof employment, to wit:All employees of the employer employed inthe employer's Mark-It Foods store, in Poca-tello, Idaho, except: Employees working inthe meat department who are engaged in thehandling, cutting, selling processing, wrap-ping, or displaying of meat, poultry, sausageor fish, frozen, chilled or smoked; employeesin the restaurant department engaged in thepreparation and serving of food for consump-tion in the restaurant; bakers engaged in theproduction and preparation of bakery prod-ucts;managers, assistant-managers and othersupervisors as defined in the National LaborRelations Act.WE WILL NOT, in any other manner, interferewith, restrain, or coerce our employees in theexercise of any of the rights guaranteed them bythe National Labor Relations Act.WE WILL, upon request, recognize and bargainwith the aforesaid Retail Clerks Union LocalNo. 560, as the exclusive bargaining representa-tive of all the employees in the appropriate unit 404DECISIONSOF NATIONALLABOR RELATIONS BOARDas set forth in the first paragraph hereof above.priate unit described above, with retroactive ef-WE WILL, upon request, apply our existingfect from the date of Local 560's demand forcontract with Retail Clerks Union Local No.recognition.560, to the employees in our Mark-It Foodsstore in Pocatello,Idaho, as part of the appro-SMITH'S MANAGEMENT CORPORATIONd/b/aMARK-IT FOODS